Case 3:14-cv-01200-TJC-PDB Document 35 Filed 12/14/18 Page 1 of 5 PageID 534



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

TONEY DERON DAVIS,

             Petitioner,

v.                                            Case No. 3:2014-cv-01200-TJC-PDB

SECRETARY,
FLORIDA DEPARTMENT
OF CORRECTIONS,

          Respondent.
_____________________________/

       PETITIONER’S RESPONSE TO OCTOBER 18, 2018 ORDER
      Petitioner, Toney Deron Davis, by and through undersigned counsel, files this

Response pursuant to this Court’s October 18, 2018 Order (Doc. 32). This Court

stayed Mr. Davis’ habeas corpus proceedings following the decision in Hurst v.

Florida, 136 S. Ct. 616 (2016), as well as Hurst v. State, 202 So. 3d 40 (Fla. 2016),

and Mosley v. State, 209 So. 3d 1248 (Fla. 2016), to allow Mr. Davis to exhaust his

Hurst claim in state court. On October 18, 2018, following the United States

Supreme Court’s denial of Mr. Davis’ petition for a writ of certiorari based on Hurst,

this Court ordered Mr. Davis to file a notice with the Court advising whether he

intends to move forward on the petition as filed or move to amend the petition, or to

file notice of any other intent to proceed. For the following reasons, Mr. Davis


                                          1
Case 3:14-cv-01200-TJC-PDB Document 35 Filed 12/14/18 Page 2 of 5 PageID 535



respectfully requests to proceed after this Court considers his concurrently-filed

motion for discovery. In support of this request, Mr. Davis states as follows:

1.    Mr. Davis filed a pro se habeas petition under 28 U.S.C. § 2254 with this

Court on October 2, 2014 (Doc. 1). Undersigned counsel Rick Sichta filed a brief in

support of the petition on October 9, 2014 (Doc. 6).

2.    As of the filing of the habeas petition and supporting brief, Mr. Davis had a

successive motion for post-conviction relief pending in state court. This motion

asserted that the State had relied on flawed science in determining the cause of death

at trial. A newly-developed consensus in the medical community retracted its

previous findings regarding retinal hemorrhages, subdural hematomas, and torn

brain bridging veins, symptoms once thought to indicate shaken baby syndrome and

related child abuse and brain trauma. Mr. Davis filed a pro se motion raising this

claim back in 2011, but it was never addressed by any state court. After Mr. Davis’

counseled Rule 3.851 petition was denied by the state trial court, but before the

appeal was filed in the Florida Supreme Court, undersigned counsel Sichta replaced

prior post-conviction counsel on Mr. Davis’ case. Attorney Sichta filed a successive

motion for post-conviction relief also attacking the cause of death at trial based on

the flawed science and adopted Mr. Davis’ 2011 pro se motion. These motions were

both still pending when § 2254 proceedings commenced in this Court.




                                          2
Case 3:14-cv-01200-TJC-PDB Document 35 Filed 12/14/18 Page 3 of 5 PageID 536



3.     While this case was stayed under Hurst, the state court denied the counseled

successive post-conviction motion, which was affirmed by the Florida Supreme

Court. See Davis v. State, No. SC16-264, 2017 WL 656307, at *1 (Fla. Feb. 17,

2017).1

4.     The medical consensus affecting the flawed science at trial has since been

further confirmed. The State’s theory at trial was that the victim had suffered violent

blows to the head and shaking, which led to her death. The State also argued she was

sexually battered. It maintained this theory throughout state post-conviction

litigation. However, multiple experts reviewing the case file have found no medical

evidence of sexual assault and have “many concerns with the medical testimony

offered at trial and during the post-conviction evidentiary hearing.” See, e.g., Exh.

1, at 4 (Declaration of Dr. Janice Ophoven, pediatric forensic pathologist). Some of

these concerns include the evidence presented to age the bruises on the victim’s

body, the testimony regarding the medical consequences of a shorter fall on a young

toddler, and any indication that retinal hemorrhaging evidences shaken baby

syndrome. See generally id. There were also several troubling aspects of the autopsy

itself. Id. at 4.




1
 To date, the state courts have still never addressed Mr. Davis’ 2011 pro se
motion, either to strike or dismiss it or to consider it on the merits.
                                          3
Case 3:14-cv-01200-TJC-PDB Document 35 Filed 12/14/18 Page 4 of 5 PageID 537



5.    As explained in Mr. Davis’ discovery motion, because of the faulty autopsy,

flawed science, and medical evolutions since the time of Mr. Davis’ trial, the cause

of death and source of the victim’s vaginal bleeding are still unknown. It is likely

that Calesha’s injuries were inflicted before she was in Mr. Davis’ care, and that the

fatal injury and vaginal bleeding may have even occurred for natural medical

reasons. If proven, this would mean that Mr. Davis cannot be guilty of first-degree

murder because there was no homicide at all. 2 However, because much of the

victim’s medical history still has not been disclosed to Mr. Davis despite his diligent

efforts to obtain the relevant records, his discovery request includes the documents

necessary for his expert “to know more about Calesha’s overall health before

reaching a final conclusion as to her cause of death.” See id. at 4.

6.    Accordingly, any schedule for this case going forward should incorporate a

timeline for Mr. Davis to get these crucial records.

      For the reasons stated above and more thoroughly in Mr. Davis’ concurrent

motion for discovery, Mr. Davis respectfully requests that this Court:

      1) After considering Mr. Davis’ motion for discovery, including an
      opportunity for the State to respond, grant Mr. Davis’ motion for
      discovery;

      2) Set a deadline for the agencies to respond to Mr. Davis’ records
      requests; and


2
 This is in addition to the claim already pending before this Court that there was
no sexual assault, therefore Mr. Davis’ sexual battery conviction cannot stand.
                                           4
Case 3:14-cv-01200-TJC-PDB Document 35 Filed 12/14/18 Page 5 of 5 PageID 538



      3) Set a reasonable deadline of at least 60 days for Mr. Davis to file his
      motion to amend the petition once all of the records are received.

                                                     Respectfully submitted,


/s/ Rick A. Sichta                                   /s/ Terri L. Backhus
Rick A. Sichta, Esq.                                 Terri L. Backhus
Florida Bar No. 669903                               Florida Bar No. 0946427
The Sichta Firm, LLC                                 Chief, Capital Habeas Unit
301 W. Bay Street, Suite 14124                       Sean Gunn
Jacksonville, FL 32202                               Attorney, Capital Habeas Unit
rick@sichtalaw.com                                   Federal Public Defender
(904) 329-7246                                       Northern District of Florida
                                                     227 N. Bronough St., Ste. 4200
                                                     Tallahassee, FL 32301-1300
                                                     terri_backhus@fd.org@fd.org
                                                     (850) 942-8818

                         CERTIFICATE OF SERVICE

      I hereby certify that on December 14, 2018, a copy of the foregoing has been

furnished    to    Assistant     Attorney      General     Jennifer       Keegan   at

jennifer.keegan@myfloridalegal.com and capapp@myfloridalegal.com.

                                                     /s/ Rick A. Sichta
                                                     Rick A. Sichta




                                          5
